Case 4:19-cv-00068-.]AS Document 8 Filed 03/22/19 Page 1 of 6

/

FlLED
RECEl\/ED

LODGED
COPY

 

    

 

ROBERT J. WILSON

2151 N. Avenida Tabica

Green Valley, AZ 85614
Telephone: 520-982-1658
Ernail: bobbysvisa(at)gmail.com
PLAINTIFF,

In Propria Persona

   

CLERK U s olSTRloT COURT
Dlsmsct OF A§\§o§#_\’ DEpUW

_B\'

 

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

 

\OOO\]C\Ul-l>-UJN>-‘

NNN[\JN[\)NI\)N»-l)-‘r-»_a»_>-d)-»)-)-d)-‘
O°`\]O\Lll-BWN)-‘O\OOO\]Q\Ul-PWNP-‘O

 

TUCSON DIVISION
ROBERT J. WILSON, ) NO. CV19-0068 TUCJAS
)
Plaintiff, )
vs. )
)
GOVERNING BOARD OF MARICOPA ) Plaintiff’s Response in
COUNTY COMMUNITY COLLEGE DISTRICT; ) Opposition to
MARIA HARPER-MARINICK, in her individual ) Defendants’ Motion to
and official capacity; and KATE SM[TH, in her ) Dismiss
individual and official capacity, )
)
Defendants. )

 

Plaintifl`, Robert J. Wilson, responds herein to the Defendants’ pending Motion to

Dismiss.

Defendants’ Motion is without merit and is not supported by relevant facts, nor the

State or Federal statutes and case law.

MEMORANDUM OF POINT AND AUTHORITIES

I. PLAINTIFF DID HAVE A PROTECTED EMPLOYMENT PROPERTY
INTEREST lN HIS EMPLOYMENT RELATIONSH[P WITH

DEFENDANTS.

Plaintifl` has clearly pled that Defendants created a special contractual relationship

 

 

\OOO\]O\U`I-§WI\J>-‘

NNNNNN[\)N[\)r-d)-\)-d)-¢)-¢»-o)-‘r-d)-l)--
®\]O\Ul-PL)JNF-\O\QOO\IO\Lll-PWN\-‘C

 

 

Case 4:19-cv-00068-.]AS Document 8 Filed 03/22/19 Page 2 of 6

with Plaintiff when they offered Plaintiff a promise of continued employment if Plaintiff
would assist Defendants in creating a Paralegal Department from scratch at Defendant’s
Rio Salado Campus on or about 2010 and thereafter

Defendants did not use a formal written contract to retain Plaintifl`s services.
Defendants had gone green and no longer used written contracts of employment in their
dealings with Plaintiff. Defendants, by custom and usage, would instruct Plaintiff by
email what services Defendants needed, and Plaintiff would accept the responsibility to
perform those services by return email. This established a contract

The said green contracts between Plaintiff and Defendants were to be used each
school session (every eight weeks). Defendants continued that custom and usage from
2010 to the date of Plaintiff’ s unlawful termination on or about August 22, 2018. In the
cited case of Defendants Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972), the Supreme
Court stated clearly, “understandings that secure certain benefits and support claims of
entitlements to those benefits”. . . are enforceable contracts That is exactly what occurred
when Defendants assured Plaintiff indefinite employment in their development of the
Paralegal Department.

Furthermore, A.R.S. Section 23-1501 et seq. requires a written contract of
employment between the parties and Defendants chose to go green with their contractual
relationship with Plaintiff. Defendant can now not take a position that a green contract is
outside the provisions of said Arizona Statute. If Defendants contends their green
contracts are not enforceable contracts, the Defendants are guilty of the tort of common-

law fraud in their dealings with Plaintiff.

 

 

\OO°\]O\UI-l>l)l[\)p-\

NNNNNNN[\)N)-¢)-l)-‘»-\>-\>-»r-d)-‘r-d»-
OQ\`|C\Ul-PWN’~‘C>\OOQ\)O\LA-PWNP~‘O

 

Case 4:19-cv-OOO68-.]AS Document 8 Filed 03/22/19 Page 3 of 6

Arizona State Statutes allow for the creation of enforceable green contracts,
A.R.S. 44-7007, et seq., clearly states that, “a contract formed by an electronic record
cannot be denied legal effect . .”

II. PLAINTIFF’S DISMISSAL DID AFFECT HIS LIBERTY INTEREST

Plaintiff re-alleges his above said support for the existence of his clearly
established employment property interest to continued employment with Defendants.

Once Plaintiff pled his green contractual employment for an indefinite term and
Plaintiff’s protection under A.R.S. Section 23-1501(2) et seq., and the custom and usage
of Defendants, Plaintiff raised the rebuttable presumption Plaintiff owned a protected
property and liberty interest and Plaintiff’s rights to Due Process under the provisions of
the 14th Amendment and the Arizona Constitution’s due process protection were
perfected.

Il]. DEFENDANTS VIOLATED PLAINTIFF’S RIGHTS TO EQUAL
PROTECTION OF THE LAW.

 

Plaintiff re-alleges his previous statements about Plaintift’ s established property
interest in Plaintiii’s continued employment relationship with Defendants.

Plaintiff has pled he was enrolled in Defendants’ State Retirement Program and
because of Plaintif:t’s assigned duties as a course developer and course reviser, in the
Paralegal Department and Plaintiff’ s heavy teaching responsibility each eight week
school session (teaching more than three courses per each session), Plaintiff was an
employee under the terms of Defendants’ Staff Policy Manual.

Defendants violated Plaintiff’ s rights to equal protection when Defendants

 

 

\OOQ\`|O\Ul-§UJN)-\

NN[\)[\)[\)NN[\J[\))-¢)-l)-\)-‘)-l»-‘)-d)-\>-)-\
OONO\Ul-Pwl\)>-‘CJ\OOO\]C\U!J>WNF-‘O

 

Case 4:19-cv-OOO68-.]AS Document 8 Filed 03/22/19 Page 4 of 6

disregarded their own Staff Policy Manual by terminating Plaintiff without notice and a
hearing of the grounds for Plaintiff’ s termination No cause was given Plaintiff for his
termination, nor opportunity afforded Plaintiff to address any grounds for Plaintiff’s

termination
IV. THERE WAS PROOF THAT DEFEN])ANTS CAUSED INTENTIONAL

INFLICTION OF EMOTIONAL DISTRESS TO PLAlNTIFF BY THEIR

ACTS OF TERMINATION

Plaintiff re-alleges his past statements herein and furthennore states that
Defendants’ actions in discharging Plaintiff without cause was based on his candidacy for
the Arizona State Senate on the Republican ballot.

Defendants were openly hostile to Republicans and President Trump, which was a
clear violation of Defendants own Staff Policy Manual. Plaintiff was targeted because of
Plaintiff’s candidacy and not because of Plaintiff’s job performance

Defendants’ actions were extreme, outrageous and unlawful and caused severe
emotional distress resulting in Plaintiff having to be treated for clinical depression by
licensed doctors.

V. DEFENDANTS DID NOT COMPLY WITH LOCAL RULE 12.1(C)

Defendants did not contact Plaintiff prior to filing their Motion to Dismiss, and
falsely stated, “Plaintiff did not respond.”

VI. CONCLUSION

F or the reasons set forth above, Plaintiff requests that Defendants’ Motion to

Dismiss be denied.

 

\OOQ\`|O\U!-§WN#-‘

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-OOO68-.]AS Document 8 Filed 03/22/19 Page 5 of 6

DATED this 21st day of March, 2019.

By: @~H%dég»/

Rf)bert J. ilson,

Plaintiff, 1n Propria Persona
215 1 N. Avenida Tabica
Green Valley, AZ 85614

 

 

\CO¢\]O\Ul-PWN)-a

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-OOO68-.]AS Document 8 Filed 03/22/19 Page 6 of 6

CERTIFICATE OF SERVICE
I hereby certify that on this 21St day of March 2019, l caused a true copy of this

Response to be placed in the U.S. Mail, first class for filing with the Court and to Counsel

  

 

 

Roliert`]. Wils§ij

 

 

